Exhibit 10.3

 

May 7, 2003

 

The Pantry, Inc.

1801 Douglas Drive

Sanford, North Carolina 27331

 

Dear Sirs/Madams:

 

At your request, we have read the description included in your Quarterly Report
on Form 10-Q to the Securities and Exchange Commission for the quarter ended
March 27, 2003, of the facts relating to the change in the date of the annual
impairment test under Statement of Financial Accounting Standards No. 142,
Goodwill and Other Intangible Assets. We believe, on the basis of the facts so
set forth and other information furnished to us by appropriate officials of the
Company, that the accounting change described in your Form 10-Q is to an
alternative accounting principle that is preferable under the circumstances.

 

We have not audited any consolidated financial statements of The Pantry, Inc.
and its consolidated subsidiaries as of any date or for any period subsequent to
September 26, 2002. Therefore, we are unable to express, and we do not express,
an opinion on the facts set forth in the above-mentioned Form 10-Q, on the
related information furnished to us by officials of the Company, or on the
financial position, results of operations, or cash flows of The Pantry, Inc. and
its consolidated subsidiaries as of any date or for any period subsequent to
September 26, 2002.

 

Yours truly,

 

/s/    DELOITTE & TOUCHE LLP      

--------------------------------------------------------------------------------

Deloitte & Touche LLP